Citation Nr: 0802785	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and January 2005 rating decisions by 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for tinnitus.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
tinnitus was received in October 2003.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2003, January 2004, February 
2004, and May 2005.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in June 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant private treatment 
records pertaining to his claimed disability have been 
obtained and associated with his claims file.  The veteran 
was also provided a VA medical examination and opinion to 
assess the current nature and etiology of his claimed 
tinnitus disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from tinnitus 
as a result of his active military service, including in-
service noise exposure and/or the installation of a metal 
dental device.  Considering the claim in light of the above-
noted legal authority, the Board finds that the weight of the 
evidence is against the claim.

The veteran's DD Form 214 (Report of Discharge From Service) 
noted that his military occupational specialty was 32G20 
(Fixed Cryptographic Equipment Repairer). 

Service treatment records are silent for any complaints or 
findings of tinnitus.  Service dental records indicate that 
the veteran received treatment including fillings, and a 
temporary partial device in March and April 1970.  The 
veteran's separation physical examination performed in March 
1972 included an audiological examination with no findings 
indicative of tinnitus.

In a December 1993 statement, Dr. Megathlin noted that the 
veteran's contention that mercury in his teeth could cause 
allergy symptoms but specifically noted that there has been 
no definite documentation that this claimed connection 
existed. 

In an April 1995 statement from A. Weisser, D.O., it was 
noted that the veteran appeared to have allergies to all his 
filings and multiple problems which could be related to this 
allergy.  He further stated that medical conditions that the 
veteran was complaining about were related to his allergy to 
amalgams.  In an undated treatment record received in March 
2004, Dr. Weisser noted the veteran's complaints of ringing 
in ears as well as his assertions that his sinus congestion 
began after fillings (amalgam) were put in his mouth at age 
12. 

Additional treatment notes from Dr. Weisser dated from June 
1995 to December 1995 reflect complaints of tinnitus and 
findings of blocked Eustachian tubes, abnormal typanometry, 
and tinnitus.    

A December 1995 MRI study of the brain reflected findings of: 
1) left transverse sinus is smaller than its counterpart on 
the right and may be relatively hypoplastic and 2) it is not 
possible to exclude the presence of a focal area of 
narrowing.  It was further noted that no other cause for the 
patient's tinnitus was seen. 

In a December 1995 statement, Dr. Payton noted that the 
veteran suffered from tinnitus from a high frequency 
sensorineural hearing loss. 

In a January 1996 statement, Dr. Richen noted that the 
veteran complained of tinnitus starting in 1992 and indicated 
that the veteran was exposed to loud noises at constructing 
sites and was a past hunter. 

Private treatment records from Dr. Sturdevant were associated 
with the claims file.  
In February 1996 and March 1998 treatment records, the 
veteran complained of a noise in his head that he had heard 
since age 10 when he had hepatitis.  Continued complaints of 
tinnitus are shown in May and October 1999 treatment records.  
In a July 2004 treatment note, the physician noted that the 
veteran reported that tinnitus started after a mental plate 
was put in his mouth in service.  It was further noted that 
the veteran replaced the metal device with a plastic device 
as well as reported in-service loud noise exposure from 
stereos and men's rooms.  The physician assessed chronic 
tinnitus.

In a July 1999 statement, Dr. Thomson indicated that the 
veteran suffers from a constant hissing type of tinnitus that 
is present at all times, fluctuates moderately in severity, 
and has been present since childhood.  It was further noted 
that the veteran had a history noise exposure during 
childhood, including from firearms and construction 
machinery.  The physician assessed tinnitus and opined that 
it was related to sharp, high frequency neurosensory hearing 
loss.  In turn, the physician indicated that the veteran's 
hearing loss was most certainly related to injurious noise 
exposure he suffered in childhood and early adult years.  He 
further noted that the veteran's tinnitus may be exacerbated 
by the use of decongestants used to treat allergies.   In an 
additional October 2000 statement, the physician again opined 
that the veteran's tinnitus was related to high pitched 
neurosensory hearing loss due to toxic noise exposure 
sustained in childhood.  

A July 2002 report from the American Dental Association (ADA) 
was associated with the record that noted that the Food and 
Drug Administration (FDA), National Institutes of Health 
(NIH), and U.S. Public Health Service (USPHS), and other 
organizations have extensively evaluated amalgam and 
continually declared it safe and effective. 

Private treatment notes dated in September 2002 from Dr. 
Winchenbach reflect notations of a history of chronic vertigo 
and tinnitus.  

In a June 2005 treatment report, G. Knock, D.D.S., indicated 
that the veteran was his patient during the mid to late 1990s 
but that records prior to 1999 were destroyed.  In April 
1999, the veteran underwent a complete examination to record 
his existing restorative work.  It was noted that all the 
veteran's existing fillings were composite resin, not 
amalgam, filings and that he had undergone crown and bridge 
replacement in 1978.   

In a July 2005 hearing loss questionnaire, the veteran 
indicated that he was exposed to firearms and worked as a 
short order cook prior to enlisting in active service.  He 
further reported that noise exposure during active service 
consisted of loud music in living quarters and firearms.  It 
was noted that he was a communication center repairman during 
active service.  After separation from service, the veteran 
indicated that he worked as a plumber and estimator in 
plumbing and heating services.

The veteran was afforded a VA ear disease examination in 
August 2005.  The examiner conducted a review of the 
veteran's claims file and noted that he had some dental work 
done during active service, including installation of a 
bridge of some sort.  The examiner diagnosed tinnitus that 
started 10 to 15 years ago and was described as constant 
high-pitched cricket type sounds in the veteran's ears.  The 
examiner clearly indicated that he dismissed amalgam as an 
etiologic factor, as he did not know of any scientific 
evidence that supports amalgam as being an initiator or 
aggravating factor in the development of tinnitus.  He opined 
that the veteran's tinnitus might be related to pre-service 
noise exposure.  It was further noted that the veteran freely 
stated that he had minimal noise exposure during military 
service.  The examiner indicated that pre and post active 
duty noise exposure was of far greater significance and 
opined that he knew of no association between service 
military activity and development of tinnitus. 

In a November 2005 VA medical opinion, a VA physician with an 
ear, nose, and throat (ENT) specialty, indicated that he had 
conducted a review of the veteran's claims file and opined 
that he did not find that there is any relationship between 
mercury amalgams and tinnitus.  In an additional January 2006 
dental consultation statement, J. S., a VA Doctor of Dental 
Medicine (DMD), noted that service medical records showed 
that a maxillary removable partial denture was constructed 
and indicated that no literature supported the finding that 
tinnitus could come from this removable appliance. 

In October 2005, the veteran submitted excerpts from two 
books that he identified as published studies supporting his 
claim.  In the book excerpt from Ph.D. Clark, it was noted 
that tinnitus is caused by three things acting in 
partnership-toxic elements, allergy to salicylates, and 
bacterium.  In the book excerpt from Dr. H. Huggins, it was 
noted that mercury toxicity from amalgams caused health 
problems with symptoms including ringing in the ears. 

An excerpt from an article obtained on the Internet in 
January 2006 indicates that Dr. Huggins's license to practice 
dentistry in Colorado was revoked due in part to grossly 
negligent care, ignoring the large body of scientific 
evidence which suggests that his theories in every arena are 
not credible, and citing scientific literature selectively.

Based upon the evidence of record, the Board finds the 
veteran's tinnitus disability was not manifest during active 
service, manifest within the first post-service year, or 
demonstrated to have developed as a result of an established 
event, injury, or disease during active service.  

In this case, service treatment records do not show that the 
veteran had any complaint, treatment, or diagnosis of 
tinnitus during active service.  Evidence of a diagnosis of 
tinnitus is first shown in 1995 more than 20 years after 
separation from active service and cannot be presumed to have 
been incurred during service.  The Board also notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

There is also no competent evidence relating the post-service 
diagnosis of tinnitus to any established event in service.  
All VA and private medical opinions addressing the etiology 
of this veteran's current tinnitus weigh against the claim.  
The August 2005, November 2005, and January 2006 VA examiner 
opinions are persuasive that the veteran's current tinnitus 
is not related to any military noise exposure or any dental 
appliance constructed for him during active service.  In 
addition, multiple statements from private physicians 
included in the file repeatedly indicate that the veteran's 
tinnitus is related to hearing loss due to noise exposure 
sustained prior to active service.

Book excerpts, which have been submitted by the veteran in an 
effort to support his claim, contain evidence that is general 
in nature and do not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  In 
addition, an April 1995 statement from D.O. Weisser simply 
indicated that the veteran's claimed "medical conditions" 
were related to his allergy to amalgams.  Medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board notes that this evidence is 
insufficient to show that the veteran's tinnitus is related 
to events incurred during active service.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current tinnitus disability is a 
result of dental work and/or noise exposure during active 
military service, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


